                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                              Plaintiff,         )
       v.                                        )          No. 18-03073-03-CR-S-BP
                                                 )
RODRIGUEZ R. BRADLEY,                            )
                                                 )
                              Defendant.         )

  ORDER AND OPINION (1) ADOPTING MAGISTRATE JUDGE’S REPORT AND
 RECOMMENDATION AND (2) DENYING DEFENDANT’S MOTION TO SUPPRESS

       Defendant has been charged with one count of conspiring to distribute 100 grams or more

of heroin and one count of possessing heroin with intent to distribute. He filed a Motion to

Suppress, (Doc. 310), contending that evidence obtained from his cellphones should be

suppressed. The Honorable David P. Rush, Chief United States Magistrate Judge for this District,

held a hearing on February 9, 2021, and he issued a Report recommending that the Motion to

Suppress be denied. (Doc. 351.) Defendant objects to Judge Rush’s Report and Recommendation

(“the Report”); the Government has not responded to the objection.

       The Court has conducted a de novo review as required by 28 U.S.C. § 636(b)(1). In

particular, the Court has reviewed the parties’ submissions before the hearing, the transcript from

the hearing, and Defendant’s objections. Having conducted this review, the Court adopts the

Report as the Order of the Court and denies the Motion to Suppress; the Court’s discussion is

intended to augment, not supplant, the Report’s recommended findings and conclusions.

                                       I. BACKGROUND

       In September 2016, Officer Steve Hartman of the Springfield, Missouri Police Department

received information that Defendant was involved in distributing heroin at an address on West
Silsby Street in Springfield. During his investigation, he had an occasion to stop a car in which

Defendant was a passenger; the legality of that stop is not presently in question. Officer Hartman

knew that Defendant was a convicted felon and was on probation for distribution of controlled

substance. Officer Hartman searched the car and Defendant’s backpack (the legality of these

searches is not presently at issue) and found a firearm behind and under the driver’s seat and more

than $9,000 in cash in Defendant’s backpack. The driver of the car told Officer Hartman that

Defendant placed the gun under the driver’s seat, and another witness told him that Defendant had

taken the gun from her car. Officer Hartman placed Defendant under arrest, and during a search

incident to the arrest he found and took possession of two cell phones; the legality of the arrest,

the search, or the initial seizure of the phones is not presently at issue.

        The cell phones were logged as evidence. The next day – October 6, 2016 – Defendant

was released from custody. The cell phones were not returned to him, however. On October 18,

2016, Officer Hartman applied for and obtained a warrant to search the cell phones; the validity of

the warrant is not presently at issue.

                                          II. DISCUSSION

        The issue before the Court involves the continued retention of Defendant’s cell phones

between October 6 and October 18.

               A seizure reasonable at its inception because it is based upon probable cause
        may become unreasonable as a result of its duration. The duration of the seizure
        pending the issuance of a search warrant must still be reasonable, and
        reasonableness is measured in objective terms by examining the totality of the
        circumstances. There is unfortunately no bright line past which a delay becomes
        unreasonable. Thus, in some contexts, a delay as short as 90 minutes may be
        unreasonable, while in other contexts, a delay of over three months may be
        reasonable.

                To determine the reasonableness of a delay, we must balance the privacy-
        related and law enforcement-related concerns implicated. On the private-interests
        side, relevant considerations include the significance of the interference with the


                                                   2
         person's possessory interest, the duration of the delay, whether the person consented
         to the seizure, and the nature of the seized property. On the government-interests
         side, relevant considerations include the government's legitimate interest in holding
         the property as evidence, the nature and complexity of the investigation, the quality
         of the warrant application and the amount of time we expect the application would
         take to prepare, and any other evidence proving or disproving law enforcement's
         diligence in obtaining the warrant. These factors are by no means exhaustive, but
         they are the most relevant when we seek to balance the privacy-related and law
         enforcement-related concerns at stake.

United States v. Mays, 993 F.3d 607, 616-17 (8th Cir. 2021) (cleaned up).

         The Court agrees with Judge Rush that some of the facts the Court must consider favor

Defendant and other facts the Court must consider favor the Government. Facts in Defendant’s

favor include: the nature of the property seized and the length of time between its initial seizure

and Officer Hartman’s application for a warrant. See Riley v. California, 573 U.S. 373, 403 (2014)

(describing cell phones as containing “for many Americans the privacies of life”); Mays, 993 F.3d

at 617 (stating that “fifteen days is a considerable period”). The Court concludes, however, that

these facts are outweighed by those favoring the Government. Mays identified the existence of

probable cause to believe the object contained evidence as a “key factor,” Mays, 993 F.3d at 617.

Officer Hartman believed on October 6 that he had sufficient information to support a warrant

application, and the fact that Officer Hartman obtained a warrant based primarily on the

information known to him on October 6 demonstrates that he was correct. The nature and

complexity of the investigation – as demonstrated by a 22-count indictment charging nine

individuals with conspiracy – further supports the delay. See id. at 617-18. Moreover – and unlike

the defendant in Mays – Defendant did not seek the return of the cellphones, which is another fact

in favor of the Government. Id. at 617.1



1
  Arguably, the facts in this case favor the Government more than the facts in Mays. The nature of the property, the
reasons for the delay, and the presence of probable cause are similar in both cases. However, the retention of
Defendant’s cellphones was for a shorter period of time than in Mays, and Defendant did not request that his cellphones

                                                          3
        Defendant challenges the conclusion that the delay was justified by the investigative effort,

contending that the warrant application was not particularly detailed or complicated and suggesting

that Officer Hartman had plenty of opportunity to seek a warrant earlier than he did. But the Court

finds that the investigation was ongoing (which might have affected the warrant application) and

given the complexities of a multi-defendant conspiracy investigation some delay was justified.

The Court further finds, based on Officer Hartman’s testimony, that the demands of the

investigation and other police work made it “harder to find a judge” to approve the warrant. (Doc.

336, pp. 13-14, 36-37.)

        Defendant also contends that the Record does not support the conclusion that he did not

request that the phones be returned. The Record reflects that the cell phones “were logged into the

Springfield Police Department Property Room.” (Doc. 336, p. 11.) Officer Hartman testified that

nobody asked him for the return of the cell phones. (Doc. 336, p. 16.) He also testified that he

reviewed the property log at the Springfield Police Department prior to testifying, and it did not

reflect that anyone had sought the cellphones’ return. (Doc. 336, pp. 16-17.) Defendant correctly

points out that on cross-examination Officer Hartman testified that he may not have looked at the

property log since October of 2016. (Doc. 336, pp. 34-35.) However, despite this conflicting

evidence, the Court finds that nobody sought the cellphones’ return; nobody asked Officer

Hartman for them back, and as they were held as evidence in an active investigation it seems

reasonable to believe that he would know whether anyone sought them via other means. Finally,

there is no evidence that Defendant (or anyone) requested that the phones be returned. For these

reasons the Court finds that Defendant did not ask for the phones to be returned.




be returned. The only fact favoring Defendant that was not present in Mays is that Defendant possessed the cellphones
at the time they were seized.

                                                         4
                                     III. CONCLUSION

       The Court finds that Defendant’s failure to request that his cellphones be returned

undermined his interest in his possession of them after he was released from custody. The Court

also finds that the legitimate investigative needs justified the delay between the cellphones’

(lawful) seizure and the request for a warrant. After weighing these (and other) facts, the Court

concludes that the twelve-day delay in seeking a warrant was not unreasonable, and Defendant’s

Motion to Suppress is DENIED.

IT IS SO ORDERED.




                                                    /s/ Beth Phillips
                                                    BETH PHILLIPS, CHIEF JUDGE
DATE: July 12 , 2021                                UNITED STATES DISTRICT COURT




                                               5
